      Case 1:17-cv-08387-HBP Document 30 Filed 09/03/19 Page 1 of 7
                                                                      -- ---~--··
                                                                      ..... ____ ,,,   •. -_·J



                                               ;   ;

                                               '.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

JOSUE VALDEZ,

                       Plaintiff,            17 Civ. 8387 (HBP)

     -against-                              OPINION
                                            AND ORDER
LF FOOD MARKET CORP.,

                       Defendant.

-----------------------------------x




          PITMAN, United States Magistrate Judge:


          Plaintiff brings this action under the Fair Labor

Standards Act (the "FLSA"), 29 U.S.C. §§ 201 et al., and the          ew

York Labor Law (the "NYLL") seeking to recover unpaid overtim

compensation, unpaid spread of hours compensation, statutory

damages for failure to provide the wage statements and wage

notices required by the Labor Law, liquidated damages, intere t

and attorney's fees.     The parties have now reached a settleme

and the matter is before me on the parties' joint application for

approval of the settlement.     All parties have consented to my

exercising plenary jurisdiction pursuant to 28 U.S.C. § 636(c

          Plaintiff alleges that he was employed by defendants

bodega/pizzeria from approximately October 11, 2015 through

approximately June 2017.     Plaintiff claims that from the begi -

ning of his employment through November 2016, he was required to

work seven days a week from 10:00 a.m. to 10:00 p.m. and was          aid
       Case 1:17-cv-08387-HBP Document 30 Filed 09/03/19 Page 2 of 7



a salary of $500.00 per week.      He further alleges that from

November 2016 through the end of his employment he worked six

days a week from 10:00 a.m. through 10:00 p.m. and was paid a

flat salary of $600.00 per week.        All of plaintiff's wages

paid in cash.     Plaintiff estimates his total damages at

$82,000.00, exclusive of attorney's fees and liquidated damag s;

plaintiff estimates his total unpaid overtime premium pay at

$35,000.00.     Plaintiff and defendant each have handwritten

records that purport to reflect the hours plaintiff worked fo

part of the time he worked for defendant.

          Defendant disputes plaintiffs claims and contends t a t

plaintiff was actually a partner in the business and a manage ial

employee and, therefore, exempt from the overtime requirement

Defendant also disputes the hours claimed by plaintiff.

          After participating on both a mediation and a settl -

ment conference before the Honorable Kevin Nathaniel Fox, Uni ed

States Magistrate Judge, the parties have agreed to settle th s

matter for the total sum of $70,000.00.       Thirty percent of th s

figure ($21,000.00) will be paid to plaintiff's counsel to co er

counsel's out-of-pocket costs and fees; plaintiff will receiv

the remaining $49,000.00.

          Court approval of an FLSA settlement is appropriate

          "when [the settlement] [is] reached as a result of
          contested litigation to resolve bona fide disputes.'
          Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 43573 6,
          at *12 (S.D.N.Y. Sept. 16, 2011).  "If the proposed

                                    2
      Case 1:17-cv-08387-HBP Document 30 Filed 09/03/19 Page 3 of 7



          settlement reflects a reasonable compromise over co -
          tested issues, the court should approve the settle-
          ment."  Id. (citing L nn's Food Stores Inc. v. Uni ed
          States, 679 F.2d 1350, 1353 n. 8 (11th Cir. 1982)).

Agudelo v. E   &   D LLC, 12 Civ. 960 (HB), 2013 WL 1401887 at *1

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original

"Generally, there is a strong presumption in favor of finding a

settlement fair,     [because] the Court is generally not in as god

a position as the parties to determine the reasonableness of              n

FLSA settlement."     Lliguichuzhca v. Cinema 60, LLC, 948 F. Sup.

2d 362, 365 (S.D.N.Y. 2013)     (Gorenstein, M.J.)   (internal quot -

tion marks omitted).      In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Fur an,

United States District Judge, identified five factors that ar+
                                                                      i

relevant to an assessment of the fairness of an FLSA settlemeft:
                                                                      I
                In determining whether [a] proposed [FLSA]
          settlement is fair and reasonable, a court should
          consider the totality of circumstances, including b             t
          not limited to the following factors:   ( 1) the
          plaintiff's range of possible recovery; (2) the ext             nt
          to which the settlement will enable the parties to
          avoid anticipated burdens and expenses in establish             ng
          their claims and defenses; (3) the seriousness oft              e
          litigation risks faced by the parties; (4) whether              he
          settlement agreement is the product of arm's length
          bargaining between experienced counsel; and (5) the
          possibility of fraud or collusion.

(internal quotation marks omitted).        The settlement here sati -

fies these criteria.

          First, plaintiff's net settlement -- $49,000.00 aft

deducting counsel's one-third contingency fee -- represents


                                    3
        Case 1:17-cv-08387-HBP Document 30 Filed 09/03/19 Page 4 of 7



approximately 60% of his total alleged damages, exclusive of

liquidated damages and 140% his claimed unpaid overtime premipm
                                                                        I


pay.   These percentages are clearly reasonable, given the unc~r-
                                                                        1




tainties inherent in any litigation and given the fact that if
                                                                        i

calculating his damages, plaintiff assumes that he never tookla
                                                                        i


day off and never took a sick day.        See Chowdhury v. Brioni
                                                                        '

America, Inc., 16 Civ. 344 (HBP), 2017 WL 5953171 at *2           (S.D.*.Y.

Nov. 29, 2017)   (Pitman, M.J.)    (net settlement of 40% of FLSA

plaintiffs' maximum recovery is reasonable); Redwood v. Cassw

Contracting Corp., 16 Civ. 3502      (HBP), 2017 WL 4764486 at *2

(S.D.N.Y. Oct. 18, 2017)      (Pitman, M.J.)   (net settlement of 29 1%

of FLSA plaintiffs' maximum recovery is reasonable); Felix v.

Breakroom Burgers    &   Tacos, 15 Civ. 3531 (PAE), 2016 WL 379114              at

*2   (S.D.N.Y. Mar. 8, 2016)    (Engelmayer, D.J.)    (net settlement of

25% of FLSA plaintiff's maximum recovery is reasonable).

           Second, the settlement will entirely avoid the expefse

and aggravation of litigation.       The factual and legal issues       in  I
                                                                            I

this matter would have led to protracted and costly litigatio*,

likely involving multiple depositions to explore the hours

plaintiff actually worked and his actual duties.          The settlem1mt

avoids this burden.

           Third, the settlement will enable plaintiff to avoi~

the risk of litigation.       Given the parties'   factual dispute




                                     4
       Case 1:17-cv-08387-HBP Document 30 Filed 09/03/19 Page 5 of 7



concerning the plaintiff's hours and duties, it is uncertain

whether, or how much, plaintiff would recover at trial.

          Fourth, give the substantial size of the settlement and

the fact the settlement was reached after both a mediation

session and settlement conference because Magistrate Judge Fo*, I
                                                                        '
find that the settlement is the product of arm's-length bargaln-
                                                                        1




ing between experienced counsel.

          Fifth, there are no factors here that suggest the

existence of fraud.

          Plaintiff's release of defendants will be limited t~

wage-and-hour claims.     I find this release permissible becaust it

is narrowly tailored to wage-and-hour issues.         See Redwood v.

Cassway Contracting Corp., supra, 2017 WL 4764486 at *3           (rele~se

of defendants "from any and all wage and hour and/or notice
                                                                        '
claims" that could have been brought permissible "because it }s

limited to claims relating to wage and hour issues''); Yunda           Vf
SAFI-G, Inc., 15 Civ. 8861     (HBP), 2017 WL 1608898 at *3       (S.D.N.Y.

Apr. 28, 2017)   (Pitman, M.J.)   (release that is "limited to cl$.ims

arising under the FLSA" permissible); see also Santos v. Yell<pw-

stone Props., Inc., 15 Civ. 3986        (PAE), 2016 WL 2757427 at *lr *3

(S.D.N.Y. May 10, 2016)    (release that is "narrowly-tailored t¢)

plaintiffs' wage-and-hour claims" permissible)        (Engelmayer,

D.J.); Hyun v. Ippudo USA Holdings, 14 Civ. 8706         (AJN),   2016 WL

1222347 at *3-*4   (S.D.N.Y. Mar. 24, 2016)      (Nathan, D.J.).


                                    5
          Case 1:17-cv-08387-HBP Document 30 Filed 09/03/19 Page 6 of 7



             Finally, as noted above, the settlement provides th~t

one-third of the settlement figure -- $21,000.00 -- will be paid

to plaintiff's counsel as compensation for costs and fees.

Plaintiff's counsel advises that her out of pocket costs are

$471.15 and that her fee would be $17,825.00 if calculated byithe

lodestar method.      Given the close proximity between the 30%

contingency fee and the counsel's lodestar figure and given t~e

additional fact that contingency fees of one-third in FLSA ca$es

are routinely approved in this Circuit, see Santos v. EL Tepeyac

Butcher Shop Inc., 15 Civ. 814         (RA), 2015 WL 9077172 at *3

(S.D.N.Y. Dec. 15, 2015)       (Abrams, D.J.)    (" [C]ourts in this

District have declined to award more than one third of the net

settlement amount as attorney's fees except in extraordinary

circumstances."), citing Zhang v. Lin Kumo Japanese Rest. Inc 1 ,

13 Civ.    6667   (PAE), 2015 WL 5122530 at *4     (S.D.N.Y. Aug. 31,

2015)   (Engelmayer, D.J.) and Thornhill v. CVS Pharm., Inc., 1~

Civ. 507 (JMF), 2014 WL 1100135 at *3         (S.D.N.Y. Mar. 20, 2014}

(Furman, D.J.); Rangel v. 639 Grand St. Meat          &   Produce Corp., !No.

13 CV 3234     (LB), 2013 WL 5308277 at *l (E.D.N.Y. Sept. 19, 20+3)

(approving attorneys' fees of one-third of FLSA settlement

amount, plus costs, pursuant to plaintiff's retainer agreement,

and noting that such a fee arrangement ''is routinely approved!by

courts in this Circuit"),       I   find that allocating 30% of the




                                        6
          Case 1:17-cv-08387-HBP Document 30 Filed 09/03/19 Page 7 of 7



settlement figure for attorney's fees and costs is fair and

reasonable.

             Finally, I note that the settlement agreement does pot

provide for confidentiality and that the release provisions ate

limited to wage and hour claims.           It does not, therefore, contain

any provisions that have been found objectionable in FLSA settle-

ment.     See generally Lopez v. Nights of Cabiria, LLC, 96 F. supp.

3d 170, 177-81 (S.D.N.Y. 2015)        (Kaplan, D.J.)    (outlining provi-

sions that are unacceptable in FLSA settlement agreements).

             Accordingly, for all the foregoing reasons, I approve

the settlement in this matter.         In light of the settlement, t~e

action is dismissed with prejudice and without costs.             The Clerk

of the Court is respectfully requested to mark this matter

closed.

Dated:     New York, New York
           September 3, 2019

                                           SO ORDERED




                                           United States Magistrate J~dge

Copies transmitted to:

All Counsel




                                       7
